NO. 07-09-0132-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  JUNE 29, 2009
                         ______________________________

                                 MARIO GARZA, JR.,

                                                             Appellant

                                           V.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

              FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

                NO. B16656-0602; HON. EDWARD SELF, PRESIDING
                       _______________________________

                             Abatement and Remand
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Mario Garza, Jr. appeals his conviction for possession of a controlled

substance. The clerk’s record was filed on June 8, 2009. The reporter’s record was due

on May 26, 2009. On May 29, 2009, the reporter filed a motion for extension of time to

file the record, which was granted to June 25, 2009. On June 24, 2009, the reporter filed

a second extension request, stating that appellant has not paid or made arrangements to

pay for the record.
       Accordingly, we abate this appeal and remand the cause to the 242nd District Court

of Hale County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether the appellant is entitled to a free appellate record due to his
       indigency;

       4. when the reporter’s record can reasonably be filed (given the length of
       trial and size of the record) in a manner that does not unduly delay the
       prosecution of this appeal.


       The trial court shall 1) execute findings of fact and conclusions of law addressing

the foregoing issues, and 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a result

of its hearing in this matter.     Additionally, the district court shall then cause the

supplemental record to be filed with the clerk of this court on or before July 29, 2009.

Should further time be needed by the trial court to perform these tasks, then same must

be requested before July 29, 2009.

       It is so ordered.

                                                  Per Curiam



Do not publish.




                                              2